ACCEPTED
                                                                                                                          01-15-00573-CV
                                                                                                               FIRST COURT OF APPEALS
                                                                                                                       HOUSTON, TEXAS

                                              Wauson ♦ Probus
                                                                                                                    7/24/2015 10:54:46 AM
                                                                                                                    CHRISTOPHER PRINE
                                                                                                                                   CLERK
                                                 A Professional Corporation
JOHN WESLEY WAUSON                               ATTORNEYS AT LAW                      MATTHEW B. PROBUS
jwwauson@w-plaw.com                                                                          mbprobus@w-plaw.com
    BOARD CERTIFIED, Civil Trial Law             COMERICA BANK BUILDING                 Also licensed in the Commonwealth
    Texas Board of Legal Specialization   ONE SUGAR CREEK CENTER BLVD., SUITE 880                         of Massachusetts
                                                  SUGAR LAND, TEXAS 77478                    FILED IN
                                                   (281) 242-0303 - Telephone         1st COURT OF APPEALS
                                                   (281) 242-0306 - Telecopier            HOUSTON, TEXAS
                                                                                      7/24/2015 10:54:46 AM
                                                                                      CHRISTOPHER A. PRINE
                                                                                               Clerk
                                                      July 24, 2015

Christopher A. Prine
Clerk, First Court of Appeals
First Court of Appeals
301 Fannin Street
Houston, Texas 77002-2066


             Re:         Case No. 01-15-00573-CV
                         Princess Properties Limited Partnership and Cole International, Inc.
                         v.
                         Vexapak L.L.C., Antonio Gonzalez Cortex aka Antonio Gonzalez Jr. aka Antonio
                         D. Gonzalez aka Antonio D. Gonzalez Cortes and Antonio Gonzalez Cardenas

Dear Sir / Madam:

      This letter is filed in order to make the payment of the filing fee for the appeal of the
above-captioned matter.

             If you have any questions, please let us know.

                                                          Very truly yours,


                                                                  //s// John Wesley Wauson

                                                          John Wesley Wauson
                                                          For the Firm